Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .     
This office action is responsive to the Amendment and Remarks filed 11 January 2021, wherein claims 17-19 were newly added. Subsequently, claims 1-19 are pending and presently under consideration in this application. 

Response to Amendment
Applicants have amended the base independent claim 1 as follows: 
    PNG
    media_image1.png
    501
    628
    media_image1.png
    Greyscale

Applicants amendments have failed to satisfactorily address the rejection of claim 1 under 35 U.S.C. 112(b) or 35 U.S.C. 112(pre-AIA ), second paragraph, as set forth in paragraph 4 of the previous office action on the merits.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 1 (amended) is rejected as being vague and indefinite when it recites
    PNG
    media_image1.png
    501
    628
    media_image1.png
    Greyscale
; the scope of 
    PNG
    media_image2.png
    141
    260
    media_image2.png
    Greyscale
or 
    PNG
    media_image3.png
    133
    232
    media_image3.png
    Greyscale
; applicants’ amendment renders the stereochemistry even more unclear. Claim 1 (amended) fails to particularly point out and distinctly claim the definition of the substituent A11 in the compound of formula I. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-23 of U.S. Patent No. 10,358,600. Although the claims at issue are not identical, they are not patentably distinct from each other because both .

Claims 1-16 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-16 of copending Application No. 16/302,392 (corresponding to U.S. Patent Application Publication No 2020/0255736). Although the claims at issue are not identical, they are not patentably distinct from each other because both sets of claims are drawn to a polymerisable liquid crystal composition, the corresponding method of preparation thereof said polymerisable liquid crystal composition, as well as the corresponding use thereof said polymerisable liquid crystal composition in a liquid crystal display device, characterized in that said polymerisable liquid crystal composition comprises a combination of at least one direactive mesogenic compound inclusive of the direactive mesogenic compounds of the present formula I and at least one monoreactive mesogenic compound inclusive of the monoreactive mesogenic compounds of the present formula II.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claims 1-10 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 4-5 of copending Application No. 16/333,126 (corresponding to U.S. Patent Application Publication No 2019/0359889). Although the claims at issue are not identical, they are not patentably distinct from each other because both sets of claims are drawn to a polymerisable liquid crystal composition, the corresponding method of preparation thereof said polymerisable liquid crystal composition, as well as the corresponding use thereof said polymerisable liquid crystal composition in a liquid crystal display device, characterized in that said polymerisable liquid crystal composition comprises a combination of at least one direactive mesogenic compound inclusive of the direactive mesogenic compounds of the present formula I and at least one monoreactive mesogenic compound inclusive of the monoreactive mesogenic compounds of the present formula II.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 1-10 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 4-5 of copending Application No. 16/336,974 (corresponding to U.S. Patent Application Publication No. 2019/0218459). Although the claims at issue are not identical, they are not patentably distinct from each other because both sets of claims are drawn to a polymerisable liquid crystal composition, the corresponding method of preparation thereof said polymerisable liquid crystal composition, as well as the corresponding use thereof said polymerisable liquid crystal composition in a liquid crystal display device, characterized in that said .
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-11 and 17-19 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Sargent et al. (U.S. Patent No.  10,435,628).
Sargent et al. discloses a polymerisable liquid crystal composition characterized by comprising a combination of at least one direactive mesogenic compound inclusive of the direactive mesogenic compounds of the present formula I, as generally 
    PNG
    media_image4.png
    111
    431
    media_image4.png
    Greyscale
 (claim 1) and more specifically (column 10, line 35+),:
    PNG
    media_image5.png
    356
    877
    media_image5.png
    Greyscale
 
    PNG
    media_image6.png
    253
    900
    media_image6.png
    Greyscale
 
    PNG
    media_image7.png
    275
    879
    media_image7.png
    Greyscale
 
    PNG
    media_image8.png
    293
    881
    media_image8.png
    Greyscale
and at least one monoreactive mesogenic compound inclusive of the monoreactive mesogenic compounds of the present formula II, as represented therein by the compounds of formulae (MR1) through MR30) (see columns 31-36), mixed together. In fact, Example 1 (column 61, line 9+) 
    PNG
    media_image9.png
    240
    437
    media_image9.png
    Greyscale
 and Example 2 (column 62, line 33+) 
    PNG
    media_image10.png
    250
    437
    media_image10.png
    Greyscale
each expressly illustrate the combination of at least one direactive mesogenic compound inclusive of the direactive mesogenic compounds of the present formula I, as 
    PNG
    media_image11.png
    136
    753
    media_image11.png
    Greyscale
mixed together with at least one monoreactive mesogenic compound inclusive of the monoreactive mesogenic compounds of the present formula II, as represented by 
    PNG
    media_image12.png
    106
    767
    media_image12.png
    Greyscale

The applied reference has a common assignee with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). This rejection under 35 U.S.C. 102(a)(2) might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C. 102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B) if the same invention is not being claimed; or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed in the reference and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement.

Examiner Note
Upon further consideration, the provisional rejection of claims on the ground of nonstatutory double patenting over copending Application No. 16/082,186, as set forth in the previous office action on the merits, is hereby withdrawn.

Upon further consideration, the rejection of claims under 35 U.S.C. 102(a)(2) over each of Sargent (‘556) and (‘145), as set forth in the previous office action on the merits, are hereby withdrawn.

Response to Arguments
Applicant's arguments filed 11 January 2021 with respect to the rejection of claims on the ground of nonstatutory double patenting over each of 10,358,600, 16/302,392, 16/333,126 and 16/336,974, as set forth in the previous office action on the merits, to the effect that “Applicants will attend to this rejection after otherwise allowable matter will be identified in the application, as up until then at least the scope of the claims may change herein”,  have been fully considered but they are not persuasive. 

Applicant's arguments filed 11 January 2021, with respect to the rejection of claims on the ground of nonstatutory double patenting over 16/082,186 are moot since the rejection has been withdrawn.

Applicant's arguments filed 11 January 2021, with respect to the rejection of claims under 35 U.S.C. 102(a)(2) over each of Sargent (‘556) and (‘145), as set forth in .

Applicant's arguments filed 11 January 2021, with respect to the rejection of claims under 35 U.S.C. 102(a)(2) over Sargent (‘628), as set forth in the previous office action on the merits, have been fully considered but they are not persuasive since the direactive mesogenic compound of the present formula I is indeed taught therein. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Geraldina Visconti whose telephone number is (571)272-1334.  The examiner can normally be reached on Monday-Friday, 8:00am-4:30pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cynthia H Kelly can be reached on 571-272-1526.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


GERALDINA VISCONTI
Primary Examiner
Art Unit 1722



/GERALDINA VISCONTI/Primary Examiner, Art Unit 1722